Spoffoed, J.
This case differs from that of the State v. Franh Brown et al, just decided, in one particular.
A supplemental record has been filed by consent, which shows that, since the appeal was filed, the defendant, Julius Schmidt, has been tried, convicted and sentenced under the charge for which he gave bond to appear. It is not proved by the record that he has complied with the sentence.
Whether he has or not, this court is without original jurisdiction to try the question whether satisfaction of the bond should be entered on account of these new facts.
The only question is : “Was the judgment appealed from right upon the facts in evidence at the time of its rendition ? Por the reasons already given in the case of Brown, we think it was.
A mere surrender, or a new arrest of the prisoner, at a term subsequent to that when the bond was forfeited, does not satisfy the judgment.
Judgment affirmed.